Citation Nr: 0911255	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for loss 
of feeling in the hands and arms.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 
1972, from April 1973 to October 1981, and from December 1982 
to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
right ankle disorder is related to the Veteran's active 
military service, and arthritis is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  Service connection for loss of feeling in the hands and 
arms and hepatitis was denied in a September 1991 rating 
decision, which became final when the Veteran did not appeal.

3.  Additional evidence submitted since the September 1991 
rating decision does not bear directly and substantially upon 
the issue of service connection for loss of feeling in the 
hands and arms.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

4.  Additional evidence submitted since the September 1991 
rating decision does not bear directly and substantially upon 
the issue of service connection for hepatitis.  In addition, 
it does not raise a reasonable possibility of substantiating 
the claim and does not, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred as a result of such service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Evidence received since the previous final decision in 
September 1991 in which the RO denied service connection for 
loss of feeling in the hands and arms is not new and 
material, and the previous decision may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).

3.  Evidence received since the previous final decision in 
September 1991 in which the RO denied service connection for 
hepatitis is not new and material, and the previous decision 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005 and August 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2005 rating 
decision, August 2007 SOC, and April 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  A September 
2006 letter from the RO contained the information specified 
in Dingess.  In any event, since the claim for service 
connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In this case, the veteran has been amply informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. Thus, the Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

The RO did not afford the Veteran a VA examination for his 
hepatitis on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of current hepatitis.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).




In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A February 1991 rating 
decision denied service connection for loss of feeling in the 
hands and arms and for hepatitis.  An SOC was issued in April 
1991, and the Veteran did not perfect his appeal.  In 
September 1991 the RO issued another rating decision after 
new evidence was received, denying service connection for 
loss of feeling in the hands and arms and for hepatitis; the 
Veteran did not appeal that rating action, and it therefore 
became final.  In April 2005 the Veteran filed a request to 
reopen his claim for service connection for loss of feeling 
in the hands and arms, in May 2005 he filed a request to 
reopen his claim for service connection for hepatitis, and 
later in May 2005 he filed a claim for service connection for 
a right ankle disorder.

A.  Service Connection for a Right Ankle Disorder

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment, or diagnoses relating to the his 
right ankle.  The post-service treatment records show that an 
August 2001 X-ray of his right foot and ankle by a private 
provider showed arthritis and degenerative changes about the 
ankle mortise, with intact bony structures.

In February 2006 the Veteran had an orthopedic examination 
that was arranged through VA QTC services.  The examination 
report does not contain any complaints or findings related to 
his right ankle.  In fact, the evidentiary record does not 
contain any further treatment notes relating to the right 
ankle.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has a right ankle disorder which is service 
connected.  However, the resolution of issues involving 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology"). 

However, the Veteran's claimed right ankle disorder requires 
specialized training for a determination as to it's diagnosis 
and causation, and is therefore not susceptible of lay 
opinions on etiology.  In the present case, there is not any 
competent evidence that the Veteran has a right ankle 
disorder which is related to his active service, or that he 
developed arthritis in his right ankle within the first year 
after his separation from active service.

Because the evidence preponderates against the claim of 
service connection for a right ankle disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

B.  New and Material Evidence for Loss of Feeling in the 
Hands and Arms

Summarizing the evidence of record at the time of the 
September 1991 rating decision, at a November 1990 VA 
examination the Veteran reported that occasionally, when 
lying on his back or bending over when riding an exercise 
bike, he would develop numbness and tingling in his forearms 
and hands.  This predominantly involved the fourth and fifth 
fingers, was intermittent, and was not currently active.  The 
examiner opined that there was no clinical evidence of an 
ulnar nerve entrapment syndrome.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, at his 
February 2006 QTC examination, he said that the onset of his 
bilateral hand symptoms had been approximately 2 to 3 years 
after his retirement from the Marines.  He reported that he 
was working as a commercial painter at that time, and he 
complained of intermittent numbness and tingling involving 
his thumbs, index and long fingers of both hands, with the 
right side worse.  He further said that when he uses his 
hands extensively during the day he will develop numbness and 
tingling of his hands at night, and that he awakens about 
once or twice a month because of numbness or tingling 
involving his hands.  He had not seen a neurologist or 
undergone any studies of the upper extremities or hands.  On 
examination the Veteran's wrists and hands were grossly 
normal.  Sensation to light touch and pinprick was normal, 
upper extremity motor assessment was 5/5, upper extremity 
deep tendon reflexes were symmetrical, 1+ bilaterally, and 
both elbows and wrists showed a full range of motion without 
painful motion.  The Tinel's sign for the right elbow 
produced slight localized numbness and tingling, but the 
examiner did not make a diagnosis.

The Veteran complained of pain in his elbows at May 2007 
treatment, and reported elbow trauma from a 1981 motor 
vehicle accident.  He had swelling in his left elbow 2 years 
before, and had fluid aspiration.  He also complained of 
neck, left knee, left ankle, and left hip pain.  He was noted 
by the treating physician to have a history of osteoarthritis 
and to be doing well with no requirement for NSAIDS (non-
steriodal anti-inflammatory drugs) or narcotics.  

At October 2008 testing during private treatment, the 
Veteran's maximum sustained grip was 61 pounds on the left 
and 75 pounds on the right.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for loss of feeling in the hands 
and arms.  Although the private and VA treatment records 
submitted since the September 1991 rating decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the request to reopen, demonstrate that the 
Veteran currently has loss of feeling in the hands and arms 
which is of in-service origin.  Specifically, none of the new 
evidence provides competent information to link loss of 
feeling in the hands and arms to his military service or any 
incident that occurred therein.   

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for loss of feeling in the hands and arms.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

C.  New and Material Evidence for Hepatitis

Summarizing the evidence of record at the time of the 
September 1991 rating decision, the November 1990 VA 
examination notes indicate that the Veteran reported having 
been diagnosed with infectious hepatitis while in service.  
However, his recovery was uneventful and he was noted at the 
examination to have no residuals.

There has not been any new evidence pertaining to hepatitis 
submitted since the September 1991 rating decision, and the 
Veteran's VA treatment records do not mention hepatitis.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for hepatitis.  Therefore, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a). 


ORDER

Service connection for a right ankle disorder is denied.

New and material evidence not having been submitted, the 
claim for service connection for loss of feeling in the hands 
and arms is denied.

New and material evidence not having been submitted, the 
claim for service connection for hepatitis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


